EXHIBIT ORDERED in the Southern District of Florida on February 05, 2009. A. Jay Cristol, Judge United States Bankruptcy Court UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF FLORIDA (MIAMI DIVISION) www.flsb.uscourts.gov In re: AMERICA CAPITAL CORPORATION, Debtor-In-Possession. Chapter 11 Case No. 06-12645 BKC-AJC ORDER CONFIRMING DEBTOR'S FIRST AMENDED PLAN OF LIQUIDATION This matter came before the Court on January 28, 2009 at 3:00 p.m. to consider confirmation of the First Amended Plan of Liquidation [C.P. #224], as amended [C.P. #276 (the "Plan")1, proposed by America Capital Corporation (the "Debtor" or "ACC"). 1 Any capitalized term not otherwise defined in this Order shall have the meaning provided for such term in the Plan. 1 In connection with the confirmation of the Plan, the Court reviewed (i) the Certificate of Plan Proponent, Report on Amount to Be Deposited, Certificate of Amount Deposited And Payment of Fees [C.P. #264], as amended [C.P. #270] (the "Amended Ballot Certificate"); and (ii) the Affidavit of Steven R. Cook in Support of the Debtor's First Amended Plan of Liquidation (the "Affidavit") [C.P. #265].The Court also (i) reviewed the entire record in this proceeding, including the Plan, (ii) considered the proffer of evidence from Debtor's counsel, Bilzin Sumberg Baena Price & Axelrod, LLP ("BSBPA"), and (iii) heard argument of counsel. The Court also reviewed and considered FBK's Objection to Debtor's First Amended Plan of Liquidation (the "Marlin Objection") [C.P. #257], which was resolved prior to the hearing as further set forth herein.No other objections to confirmation of the Plan were filed in a timely manner with the Court. I.Introduction The Debtor seeks the entry of an Order confirming the Plan.The Plan provides that the Liquidating Debtor's Assets shall vest in, and be transferred by the Debtor to, the Liquidating Debtor's Estate.On the Effective Date, the Debtor shall be authorized to pay from the Initial Dividend all Professional Fees and Expenses Claims that constitute an Allowed Claim, to the extent of the Administrative Carve-Outs, as herein modified, all Allowed Priority Tax Claims and all fees of the Office of the United States Trustee in accordance with the terms of the Plan.In addition, on the Effective Date, the Debtor and the Liquidating Agent shall turn over to the Liquidating Agent any remaining Cash from the Initial Dividend which shall be used to fund the Initial Distribution, if any, to the Claims in Classes 1 through 4, pursuant to the Plan. The Plan shall be funded entirely by the TFC Distribution and recoveries, if any, in respect of Litigation Claims.On the Judgment Distribution Date, or as soon as practicable thereafter, TFC shall distribute theTFC Distribution in accordance with Article IV of the TFC Plan and Article IV of the Plan.The Liquidating Agent will continue to liquidate Assets and pursue Litigation Claims, review and if applicable, object to Claims, and promptly make future Distributions to Creditors pursuant to the terms of the Plan. 2 II.Findings of Fact/Conclusions of Law Based upon the above and otherwise being fully advised in the premises, the Court hereby makes the following findings of fact and conclusions of law: A.Adequate and sufficient notice of the Confirmation Hearing for the Plan and the deadline to file objections to confirmation of the Plan was provided to all Creditors, Equity Interest holders and parties in interest in this case pursuant to and in accordance with the procedures approved by this Court's Order (I) Approving First Amended Disclosure Statement; (II) Setting Hearing on Confirmation of Plan; (III) Setting Hearing on Fee Application; (IV) Setting Various Deadlines; and (V)
